Case: 16-11184      Document: 00514005169        Page: 1     Date Filed: 05/24/2017




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals

                                   No. 16-11184
                                                                              Fifth Circuit

                                                                            FILED
                                 Summary Calendar                       May 24, 2017
                                                                       Lyle W. Cayce
                                                                            Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff–Appellee,

versus

JENNIFER LOUISE VANMETER,

                                                Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-442-1




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

      Jennifer Vanmeter was convicted of being a felon in possession of a



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 16-11184     Document: 00514005169     Page: 2   Date Filed: 05/24/2017


                                  No. 16-11184

firearm and appeals her within-guidelines sentence of 46 months of impris-
onment and two years of supervised release. She contends that the court erred
by calculating her sentence under U.S.S.G. § 2K2.1(a)(4)(A) and designating
her Texas conviction of aggravated assault with a deadly weapon as a quali-
fying crime of violence (“COV”) as defined by U.S.S.G. § 4B1.2 (2015). We
review de novo whether the district court properly characterized a conviction
as a COV. United States v. Guillen-Alvarez, 489 F.3d 197, 198 (5th Cir. 2007).

      Although Vanmeter contends that her Texas conviction does not consti-
tute generic aggravated assault, she concedes correctly that her challenge in
that regard is foreclosed by Guillen-Alvarez, id. at 200–01. See also United
States v. Villasenor-Ortiz, No. 16-10366, __ F. App’x __, 2017 U.S. App. LEXIS
491, at *5 (5th Cir. Jan. 11, 2017) (per curiam) (reaffirming the continued valid-
ity of Guillen-Alvarez in the wake of Mathis v. United States, 136 S. Ct. 2243
(2016)). Vanmeter also avers that aggravated assault is no longer an enumer-
ated offense under § 4B1.2 because Johnson v. United States, 135 S. Ct. 2551
(2015), also invalidated § 4B1.2(a)(2)’s residual clause. In Beckles v. United
States, 137 S. Ct. 886, 892 (2017), the Court held that Johnson’s holding was
not applicable to the definition of a COV in § 4B1.2(a)(2) because the guidelines
are not subject to a vagueness challenge under the Due Process Clause. Beck-
les therefore effectively forecloses Vanmeter’s theory based on Johnson.

      Accordingly, the judgment is AFFIRMED.




                                        2